Title: To Thomas Jefferson from Bernard Peyton, 16 July 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir
Richd
16 July 1821
Yours of the 15th Inst: reached me last evening covering the Deed of Trust, recorded as required by the Bank, & I have this morning carried it to the Presdt, to be laid before the Board, & filed in the Bank for their satisfaction, for myself, was as perfectly satisfied before as now, but institutions of this sort must be indulged in their whims when one is in their power. I trust you know me better than to immagine for a moment I wished this course taken, or that I believed it could possibly be of any advantage to me, more than I engaged before, I assure you such is not the case.Yours by the mail before the last, covering Blanks for the renewal of your notes at Bank, & Powers of Atty for each, was duly recd, & all has since been put to rights.—I regret that you should have been put to any inconvenience about it, & I should not have written you so often on the subject had I not feared my letters were detained on the way, or lost—The plan you have adopted to prevent omissions for the future, I think is very well, as it places me in an awkward predicamentI am very thankful for your views as to the mode of extricating myself, as far as possible, from the situation in which I am bro’t as security for Preston, or at all events, of moderating its rigour.  It is a painful thing to have ones property jeopardised in an affair of this sort, but particularly so, when it is so illegally & unjustly done. I have letters from the first legal characters in every nation of the commonwealth, pronouncing this the most unprecedented opinion that was ever pronounced in any country; but as you properly remark, the decision is made, & I have only to make the best of it, which I shall set about doing, & in the mode you suggest, which I am sure is the best.I feel flattered by the sympathy you and my friends generally express, & hope still to merit, & receive the support & confidence of you all.—In the worst possible event, I do not despair of getting on in life, with youth, Health & a moderate degree of industry & perseverance on my side—In haste, with sincere regard D. SrYours very TruelyB. Peyton